Powell, J.,
dissenting: Israel Manzano, prior to his de novo judicial review hearing in the district court, stipulated in his diversion agreement with the prosecutor of his DUI criminal case that he “operated the motor vehicle while under the influence of alcohol, and as a result of the influence of alcohol, [he] . . . was incapable of safely operating the motor vehicle.” After he was read his Miranda rights by law enforcement and then asked if he understood those rights, he replied, “Fuck you.” A couple of minutes later, after law enforcement read him the implied consent warnings, he was asked if he would provide a breath sample, to which his reply was again, “Fuck you.” Under such uncontroverted facts, Kansas law mandates that Manzano’s driver’s license be suspended for 1 year. Because the majority holds otherwise, I dissent.
The majority endorses the district court’s order reinstating Man-zano’s driver’s license on the grounds that because he was denied due process at the administrative hearing before the Department of Revenue, the district court did not abuse its discretion in reinstating Manzano’s driver’s license instead of conducting a de novo hearing. While I agree that Manzano’s due process rights were violated, I believe the district court abused its discretion with the remedy it ordered.
First, Manzano was denied due process at the administrative hearing. The majority will get no argument from me that the hearing was, to say the least, hardly the model of an orderly and fair proceeding designed to explore the issues and elicit the truth. But the due process failure was principally due to the fact Manzano *276was denied the ability to meaningfully raise issues in order to preserve them for court review.
The majority correctly relies on Kempke v. Kansas Dept. of Revenue, 281 Kan. 770, 133 P.3d 104 (2006), for its holding that Man-zano’s due process rights were violated at the administrative level because our Supreme Court never contemplated that the Department of Revenue would provide a “sham” administrative hearing. However, our Supreme Court in Kempke also repeatedly stated that de novo review in the district court “cures any procedural due process defects at the administrative hearing level.” (Emphasis added.) 281 Kan. at 799. Moreover, it cited with approval several cases from other jurisdictions which held that a complete denial of an administrative hearing did not violate due process because a de novo trial in the district court was available before a licensee’s driver’s license could be suspended. 281 Kan. at 797-99; see, e.g., Miles v. Shaw, 272 Ga. 475, 447-78, 532 S.E.2d 373 (2000) (initial administrative appeal may fall short of due process so long as licensee entitled to subsequent judicial review); Wollenburg v. Conrad, 246 Neb. 666, 670-71, 522 N.W.2d 408 (1994) (licensee given due process protection even without hearing at administrative level because license suspension stayed and licensee afforded opportunity for full hearing at district court level); Department of Transport. , Bureau of Traffic Safety v. Quinlan, 47 Pa. Commw. 214, 218, 408 A.2d 173 (1979) (de novo hearing before district court cures any procedural due process defect resulting from lack of administrative hearing).
We can harmonize our nai'row holding that Manzano’s due process rights were violated at the administrative hearing in this instance with the broad language contained in Kempke that a de novo hearing in the district court prior to a driver’s license being suspended cures any due process defects because of our Supreme Court’s repeated rulings that issues must be adequately raised at the administrative level before they can be litigated at the de novo hearing in the district court. Kingsley v. Kansas Dept. of Revenue, 288 Kan. 390, 411, 204 P.3d 562 (2009) (party may only argue issues raised at administrative hearing); Martin v. Kansas Dept. of Revenue, 285 Kan. 625, 633-34, 176 P.3d 938 (2008) (licensee must *277first raise issues below in order to be considered by district court); Bruch v. Kansas Dept. of Revenue, 282 Kan. 764, 773-74, 148 P.3d 538 (2006) (subject-matter jurisdiction vested in district court only as to those issues adequately raised below). Moreover, the other jurisdictions cited in Kempke provide a truly de novo hearing in court in the sense that the court proceedings are essentially a do over. In Kansas, this is not the case as de novo review of driver’s license suspensions in tire district court is not really de novo in the traditional sense; it is more like appellate review, except that it allows for a complete new evidentiary record to be produced. See Angle v. Kansas Dept. of Revenue, 12 Kan. App. 2d 756, 765, 758 P.2d 226 (1988) (true de novo review allows for new trial on facts and issues instead of limiting trial to issues preserved below), rev. denied 243 Kan. 777 (1988).
However, adequate preservation of issues does not always require the calling of witnesses, cross-examination of the opposing side’s witnesses, or the production of other evidence. For example, in Martin our Supreme Court held that constitutional issues had to be raised at the administrative level even though they could not be decided by an administrative tribunal. 285 Kan. at 633-34. But something more than a broad, nonspecific, “mere reservation” of issues is probably required. See Soza v. Kansas Dept. of Revenue, 33 Kan. App. 2d 254, 257, 100 P.3d 102 (2004) (Soza’s mere “reservation” failed to adequately raise issues), disapproved on other grounds by Kingsley, 288 Kan. 390. Parenthetically, I also note that while time limits on hearings are not per se violative of a litigant’s due process rights, a litigant is entitled to sufficient time to present his or her case. In re Marriage of Glenn, 18 Kan. App. 2d 603, 606-07, 856 P.2d 1348 (while trial court may have obligation to move matters rapidly, litigants entitled to sufficient time to make an orderly presentation of their case), rev. denied 253 Kan. 603 (1993).
Second, as to the issue of whether the district court abused its discretion in reinstating Manzano’s driver’s license, I must dissent for the reasons I stated at the outset. I recognize that our scope of review is quite narrow. However, a district court abuses its discretion when it bases its decision on an error of law, incorrect facts, or, in this instance, when certain facts are completely ignored. See *278State v. Ward, 292 Kan. 541, 550, 256 P.3d 801 (2011), cert. denied 132 S. Ct. 1594 (2012). Moreover, while K.S.A. 77-622(b) authorizes the district court to provide “other appropriate relief,” such authority is not without some boundaries. Despite the district court’s correct conclusion that the administrative hearing violated Manzano’s due process rights, I think it was an abuse of discretion and inappropriate for the district court to order a remedy without considering evidence that appears to foreclose such a remedy, a remedy that would seem to be greater than what Manzano would have been entitled to had he received due process.
The uncontroverted facts are that prior to the district court hearing, Manzano stipulated that he drove his vehicle while under the influence of alcohol, that such intoxication rendered him unable to safely operate his motor vehicle, that he was given and read a copy of the DC-27 form containing the required informed consent notices, and that he refused to take tire breath test. Under K.S.A. 2013 Supp. 8-1014, Kansas law requires that Manzano’s driver’s license be suspended for 1 year given these uncontroverted facts.
There is nothing in Kansas law which prohibits the district court from considering these stipulations, just a prohibition on utilizing findings made in the criminal case. K.S.A. 2013 Supp. 8-1020(t) states:
“The facts found by the hearing officer or by the district court upon a petition for review shall be independent of the determination of the same or similar facts in the adjudication of any criminal charges arising out of the same occurrence. The disposition of those criminal charges shall not affect tire suspension or suspension and restriction to be imposed under this section.”
A diversion agreement is simply a contract between the prosecutor and a defendant. State v. Tims, 49 Kan. App. 2d 845, 854, 317 P.3d 115 (2014), petition for rev. filed February 3, 2014. It is not an adjudication of a criminal case, nor does it contain any findings by a court or jury which a district court can adopt. 49 Kan App. 2d at 854. Manzano’s diversion agreement contains admissions against interest or stipulations of certain facts, facts that are highly relevant to the issue of whether Manzano’s driver’s license was properly suspended. Manzano is bound by those stipulations. Double M Constr. v. Kansas Corporation Comm’n, 288 Kan. 268, *279269,202 P.3d 7 (2009). Moreover, the fact that the diversion agreement contains language that it cannot be used for any other purpose is immaterial because neither the Department of Revenue nor the district court was a party to the agreement and, therefore, are not bound by such restrictions. See generally Swanson v. Fields, 814 F. Supp. 1007, 1014-15 (D. Kan. 1993) (defendant’s stipulation to contrary facts in diversion agreement bar subsequent 42 U.S.C. § 1983 civil action); see also Martin, 285 Kan. at 646 (illegally obtained evidence admissible in driver’s license revocation hearings).
The district court should have considered the diversion agreement. Because there is nothing in the record to indicate it did so, I would reverse the district court, vacate its order, and remand for a de novo hearing as required by K.S.A. 2013 Supp. 8-1020(p).